DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 1 has been amended in response received 01 August 2022. 
Claims 3-4, 11, and 14-15 were previously canceled. 
Claims 1-2, 5-10, 12-13, and 16 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10, 12-13, and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 5-10, 12 and 16 are directed to a method, and claim 13 is directed to a system.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of hair treatment consultation.  Specifically, representative claim 1 recites the abstract idea of: 
providing at least one picture of a user in which both hair and skin of the user are shown; 
determining, an original hair condition of the user, wherein the original hair condition comprises an original hair color of the user; 
determining a skin color of the user; 
determining, via a predictive analytical model implement,  a plurality of hair coloring results based on the original hair condition of the user and a plurality of hair colorant compositions; 
determining, via an assignment rule implemented,  at least one hair coloring result associated with the determined skin color based on the plurality of hair coloring results and the skin color of the user; and 
outputting , (i) at least one hair coloring result assigned to the skin color and (ii) product and/or hair treatment information based on the at least one hair coloring result, 
wherein:
the predictive analytics model is a model generated as a continuous model using combinations of original hair conditions and test hair dyes, and 
the assignment rule is obtained by empirical studies and has at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges, and 
the product and/or hair treatment information is filtered to remove products and/or hair treatment that contain substances that are allergenic for the user.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of hair treatment consultation, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite activities such as providing a picture of a user including the hair and skin, determining conditions of the hair, determining skin color of the user, determining a hair coloring result associated with the hair condition and with the skin color, and outputting the results of the hair coloring based on the skin to a user [i.e., a client or consumer], thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of computer, a processor and digital image. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 6 and 13 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 6 includes the additional element of a digital photograph and independent claim 13 includes the additional element of a data processing device. The Applicant’s specification does not provide any discussion or description of a digital photograph in claim 6 and data processing device in claim 13, as being anything other than a generic element. Thus, the claimed additional elements of claims 6 and 13 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 6 and 13 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 6 and 13, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 6 and 13 are ineligible. 
Dependent claims 2, 5, 10, 12-13 and 16; and claims 7-9 do not aid in the eligibility of the independent claims 1 and 6, respectively.  The claims of 2, 5, 10, 12-13 and 16; and claims 7-9 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 16 includes the additional element of online. Applicant’s specification does not provide any discussion or description of online, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because it is merely used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 16 is directed towards an abstract idea. Additionally, the additional elements of claim 16, considered individually and in combination with features of the claim, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2, 5, 10, 12-13, 16, and 7-9 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince, S. (PGP No. US 2003/0065450 A1), in view of Chong, W., et al. (PGP No. US 2017/0178220 A1), and Koike, K., et al. (PGP No. US 2009/0178209 A1).  

Claim 1-
Leprince discloses a method for computer-aided hair treatment consultation, comprising (Leprince, see: paragraph [0172] disclosing “apparatus 1 for providing hair tinting information”):
 providing, to a processor, at least one digital image of a user in which both hair and skin of the user are shown (Leprince, see: paragraph [0172] disclosing “apparatus 1”; and see: paragraph [0176] disclosing “an image acquisition device, for example, a camera, connected to an image-overlay apparatus enabling the image observed by the camera to be displayed”; and see: paragraph [0186] disclosing “capable of measuring a subject’s hair color”; and see: paragraph [0213] disclosing “engine 42 for determining which of the displayed products are those listed as being suited to the subject's complexion (e.g., via "tone" column in the table of FIG. 5)”; Also see: FIG. 14 & FIG. 15);  
 determining, in the processor, an original hair condition of a user, wherein the original hair condition of the user comprises an original hair color of the user (Leprince, see: Abstract disclosing “receiving second information representative of the subject's natural hair color”; and see: paragraph [0176] disclosing “camera, connected to an image-overlay apparatus” and “determining the subject’s percent of senescent hair”; and see: paragraph [0179] disclosing “apparatus 1 may be arranged to enable the subject to begin by stating the natural color of the subject's hair”); 
 determining, in the processor, a skin color of the user (Leprince, see: paragraph [0036] disclosing “data processor apparatus may be arranged to request the subject’s complexion and to select amongst the listed products those which are listed as suiting the complexion specified [i.e., skin color of the user]” and “match the color of the tinting with that of the subjects complexion”; and see: and see: paragraph [0213] disclosing “displayed products are those listed as being suited to the subject’s complexion (e.g., via ‘tone’ column in table of FIG. 5)”); 
determining, via a predictive analytics implemented in the processor, a plurality of hair coloring results based on the original hair condition of the user and a plurality of hair colorant compositions (Leprince, see: paragraph [0075] disclosing “the data processor apparatus may include a second filter for selecting for each type of color result that can be offered, those in which the natural color of the hair [i.e., based on the original hair condition] and the natural application bases of the listed products are compatible [i.e., predictive analytics]”; and see: paragraph [0177] disclosing “set of listed products on offer” and “the base shade and the shade of the primary and secondary highlights…the lightening power; bleaching power [i.e., plurality of hair colorant compositions]; and see: [0190] disclosing “data set P1,2 may relate to all of the products that are suitable for being offered to the subject, given the natural color of the subject’s hair”; Also see: FIG. 13); 
determining, via implemented in the processor, at least one hair coloring result associated with the skin color of the user based on the plurality of hair coloring results and the determined skin color of the user (Leprince, see: paragraph [0177] disclosing “set of listed products on offer” and “suitability of the product as a function of the percentage of senescent hair;…tone (which may be used to make a selection depending on a subject’s complexion)”; and see: paragraph [0213] disclosing “determining which of the displayed products are those listed as being suited to the subject’s complexion (e.g., via ‘tone’ column in the table of FIG. 5)”); and 
outputting, via the processor, (i) at least one hair coloring result assigned to the skin color (Leprince, see: paragraph [0213] disclosing “determining which of the displayed products are those listed as being suited to the subject’s complexion (e.g., via ‘tone’ column in the table of FIG. 5)”) and (ii) product and/or hair treatment information based on the at least one hair coloring result (Leprince, see: paragraph [0214] disclosing “step 30 may correspond displaying the packaging of the product selected by the subject, and possibly also giving advice on how to apply it”) , wherein: 
the predictive analytics is generated using combinations of original hair conditions and test hair dyes (Leprince, see: paragraph [0075] disclosing “the data processor apparatus may include a second filter for selecting for each type of color result that can be offered, those in which the natural color of the hair and the natural application bases of the listed products are compatible [i.e., predictive analytics]”; and see: paragraph [0179] disclosing “being by stating the natural color of the subject’s hair”; and see: paragraph [0180] disclosing “displaying the colors of at least ten shade numbers [i.e., test hair dyes] usually used for determining hair color”) and 
at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges (Leprince, see: paragraph [0213] disclosing “determining which of the displayed products are those listed as being suited to the subject’s complexion (e.g., via ‘tone’ column in the table of FIG. 5) [i.e., color ranges]”; and see: paragraph [0214] disclosing “step 30 may correspond displaying the packaging of the product selected”). 
	Although Leprince discloses predictive analytics that are generated by using the combinations of hair that is original and test hair dyes (Leprince, see: paragraphs [0179]-[0180]), Leprince does not disclose a specific model that is used in the predictive analytics and does not disclose assignment rules that are based on empirical studies. Further, Leprince does not disclose that the model is continuous. Leprince does not explicitly disclose: 
a model; 
an assignment rule; 
the model is a model generated as a continuous model;  
the assignment rule is obtained by empirical studies. 
Chong, however, does teach: 
a model (Chong, see: paragraph [0025] teaching “Color choices for make-up best suited for the customer can be made based on predicted best color on one or more criteria, such as matching a cosmetic database 112 containing a multiset of expert generated decisions, objective measures based on mathematical models [i.e., model] for prevailing principles of color matching in cosmetics”
an assignment rule (Chong, see: [0013] teaching “cognitive computing environment to generate rules for producing customized cosmetic products”; and paragraph [0040] teaching “experts may assign an optimum make-up and additional favorable colors based on their expert opinion”); 
the model is a model generated as a continuous model (Chong, see: paragraph [0024] teaching “cosmetics recommendation system 100”; and see: paragraph [0025] teaching “Color choices for make-up best suited for the customer can be made based on predicted best color on one or more criteria, such as matching a cosmetic database 112 containing a multiset of expert generated decisions, objective measures based on mathematical models [i.e., model] for prevailing principles of color matching in cosmetics”; and see: paragraph [0046] teaching “’for continuous utilization of the cosmetics recommendation system 100” and “includes retrieving information generated by the cosmetics recommendation system 100 and generating a targeted cosmetic product for a particular customer” and “allows customers to continuously receive advice”). 
the assignment rule is obtained by empirical studies (Chong, see: [0013] teaching “cognitive computing environment to generate rules for producing customized cosmetic products”; and paragraph [0040] teaching “Make-up experts evaluate and validate the images, at step 312, of the volunteer test subjects” and “experts may assign an optimum make-up and additional favorable colors based on their expert opinion [i.e., obtained by empirical studies]”; and see: paragraph [0043] teaching “cosmetics recommendation system 100 associates and correlates HIS data, expert opinions and images of faces using certain cosmetic products [i.e., empirical studies]” and “trained to correlate data and recommend cosmetics for a particular customer”). 
This step of Chong is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to analyzing cosmetic colors and conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince to include the features of a model, an assignment rule, the model is a model generated as a continuous model, and the assignment rule is obtained by empirical studies, as taught by Chong. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to provide an improvement in guiding consumers in choosing cosmetic products (Chong, see: paragraph [0003]).  	
	Although Leprince discloses products that are filtered based on a user’s original hair and condition of the hair, Leprince does not disclose that the product or treatment is filtered to remove any products that contain substances that are allergenic for the user. Leprince does not disclose: 
the product and/or hair treatment information is filtered to remove products and/or hair treatment that contain substances that are allergenic for the user.
Koike, however, does teach: 
the product and/or hair treatment information is filtered to remove products and/or hair treatment that contain substances that are allergenic for the user (Koike, see: paragraph [0110] teaching “The melanin precursor solution obtained by the step 4 uses an enzyme cell having a strong cell wall so that it does not contain or hardly contains protein leaked from the cellular debris or cell present in the melanin precursor solution. When it is used as a hair dye, however, a trace amount of protein therein may be an allergen [i.e., substances that are allergenic for the user] so that protein was removed by ultrafiltration [i.e., filtered to remove products that contain substances]”).
This step of Koike is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to hair dye and hair dye compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince to include the features of the product and/or hair treatment information is filtered to remove products and/or hair treatment that contain substances that are allergenic for the user, as taught by Koike. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince to include compositions of hair dye that a user may select in for use (Koike, see: paragraph [0001]). 

Claim 2-
Leprince in view of Chong, and Koike teach the method according to claim 1, as described above. 
Leprince further disclose: 
wherein the original hair condition of the user further comprises a degree of hair damage and/or a degree of graying (Leprince, see: paragraph [0006] disclosing “The site determined whether products in various ranges offered by a company were suitable, given the natural color of the hair and the percentage of senescent hair”; and see: paragraph [0025] disclosing “In another aspect, the first filter selects hair tinting products providing appropriate coverage based on the subject's percentage of senescent hair”; and see: [0057] disclosing “The term ‘senescent hair’ refers to hair having color generally associated with aging. Senescent hair may refer to white hair, gray hair, or any perceived and/or measured color associated with the aging process of human hair”; Also see: paragraph [0184] disclosing “senescent hair percentages”).  

Claim 5-
Leprince in view of Chong, and Koike teach the method according to claim 1, as described above. 
Leprince discloses further comprising: 
modifying the hair coloring result by the user to a desired hair color (Leprince, see: paragraph [0261] disclosing “image corresponding to the segmented portion may be provided which overlays the image of the subject, and can thus modify the appearance of the subject's hair. The second image may be configured to display a shade or a percentage of senescent hair as stored by apparatus 1”); and
 determining the hair colorant composition from the plurality of available hair colorant compositions that has the smallest color difference compared with the desired hair color (Leprince, see: paragraph [0177] disclosing “set of listed products on offer” and “the base shade and the shade of the primary and secondary highlights…the lightening power; bleaching power [i.e., plurality of hair colorant compositions]; and see: [0190] disclosing “data set P1,2 may relate to all of the products that are suitable for being offered to the subject, given the natural color of the subject’s hair”; Also see: FIG. 13).  

Regarding claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 13 includes the feature of data processing device, which is disclosed by Leprince (Leprince, see: paragraph [0173] disclosing “microprocessor 11”).  Claim 13 is therefore rejected for the same reasons as set forth above for claim 1. 


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over and Leprince, S., in view of Skwarek, A. (PGP No. US 2019/0035163 A1), and Chong. 

Claim 6-
Leprince discloses a method for computer-aided hair treatment consultation, comprising:
providing, to a processor, at least one digital photograph of a user in which both hair and skin of the user are depicted (Leprince, see: paragraph [0172] disclosing “apparatus 1”; and see: paragraph [0176] disclosing “an image acquisition device, for example, a camera, connected to an image-overlay apparatus enabling the image observed by the camera to be displayed”; and see: paragraph [0186] disclosing “capable of measuring a subject’s hair color”; and see: paragraph [0213] disclosing “engine 42 for determining which of the displayed products are those listed as being suited to the subject's complexion (e.g., via "tone" column in the table of FIG. 5)”; Also see: FIG. 14 & FIG. 15);
 determining, in the processor, an original hair condition (Leprince, see: Abstract disclosing “receiving second information representative of the subject's natural hair color”; and see: paragraph [0176] disclosing “camera, connected to an image-overlay apparatus” and “determining the subject’s percent of senescent hair”; and see: paragraph [0179] disclosing “apparatus 1 may be arranged to enable the subject to begin by stating the natural color of the subject's hair”); 
	Although Leprince discloses a photograph of a user where both hair and skin are depicted, and discloses an original hair condition, Leprince does not disclose that the original hair condition is an initial hairstyle, does not disclose a facial shape that is determined based on a classification rule, does not disclose that a hairstyle is determined based on exclusion criteria, and does not disclose that the classification rule is obtained through empirical studies. Leprince does not disclose: 
determining the hair condition comprising an initial hairstyle; 
determining, via a classification rule implemented in the processor, a facial shape of the user; 
determining, via exclusion criteria implemented in the processor, at least one hairstyle result based on the original hairstyle and the facial shape of the user; and 
outputting, via the processor, (i) the at least one hairstyle result and (ii) product and/or hair treatment information based on the at least one hairstyle result, 
the classification rule is obtained through empirical studies,
the exclusion criteria are user selectable. 
Skwarek, however, does teach: 
determining the hair condition comprising an initial hairstyle (Skwarek, see: paragraph [0030] teaching “client in a virtual preview of aesthetic alterations to the client’s actual hair” and “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair” and “show the hairstyle from a plurality of different vantage points”); 
determining via a classification rule implemented in the processor, a facial shape of the user (Skwarek, see: paragraph [0035] teaching “client’s facial shape can be determined by measuring a distance separating certain facial features at a plurality of different locations on the client's face. As shown in the preview 44 of FIG. 5, a plurality of distances D1, D2, D3 can be measured to determine the clients facial shape.”); 
determining via exclusion criteria implemented in the processor, at least one hairstyle result based on the original hairstyle and the facial shape of the user (Skwarek, see: [0030] teaching “client in a virtual preview of aesthetic alterations to the client’s actual hair” and “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair”; and see: paragraph [0039] teaching “edit any pattern lines”; and see: paragraph [0044] teaching “select a proposed hairstyle” and “the client has a square face, the computer 11 can modify the desired hairstyle to conform to the square face of the client”; Also see: FIGS. 5-12, “Undo”); and 
output of at least one hairstyle result and (ii) product and/or hair treatment information based on the at least one hairstyle result (Skwarek, see: paragraph [0039] teaching “The computer system 10 receives modifications to the virtual hair 48 through manipulation of a plurality of different hairstyling tools [i.e., hair treatment information]” and “elected to perform a combing operation on the virtual hair 48”; Also see: FIGS. 5-13), 
the classification rule is obtained through empirical studies (Skwarek, see: paragraph [0035] teaching “client’s facial shape can be determined by measuring a distance separating certain facial features at a plurality of different locations on the client's face” and “a plurality of distances D1, D2, D3 can be measured to determine the clients facial shape [i.e., empirical studies]),
the exclusion criteria are user selectable (Skwarek, see: paragraph [0039] teaching “edit any pattern lines”; and see: paragraph [0044] teaching “select a proposed hairstyle” and “can modify the desired hairstyle to conform to the square face of the client”; Also see: FIGS. 5-12, “Undo”).
This step of Skwarek is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to virtual hair coloring recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince, to include the features of determining the hair condition comprising an initial hairstyle, determining a facial shape of the user, determining at least one hairstyle result based on the original hairstyle and the facial shape of the user; and the output of at least one hairstyle result, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 
Although Leprince does disclose hairstyle results, Leprince does not disclose an assignment rule and does not disclose empirical studies. Leprince does not disclose: 
an assignment rule; 
empirical studies; 
Chong, however, does teach: 
an assignment rule (Chong, see: [0013] teaching “cognitive computing environment to generate rules [i.e., an assignment rule] for producing customized cosmetic products”; and paragraph [0040] teaching “Make-up experts evaluate and validate the images, at step 312, of the volunteer test subjects” and “experts may assign an optimum make-up and additional favorable colors based on their expert opinion [i.e., obtained by empirical studies]”); 
empirical studies (Chong, see: [0013] teaching “cognitive computing environment to generate rules for producing customized cosmetic products”; and paragraph [0040] teaching “Make-up experts evaluate and validate the images, at step 312, of the volunteer test subjects” and “experts may assign an optimum make-up and additional favorable colors based on their expert opinion [i.e., obtained by empirical studies]”); 
This step of Chong is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to analyzing cosmetic colors and conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince to include the features of a model, an assignment rule, the model is a model generated as a continuous model, and the assignment rule is obtained by empirical studies, as taught by Chong. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to provide an improvement in guiding consumers in choosing cosmetic products (Chong, see: paragraph [0003]).  	

Claim 7-
Leprince in view of Skwarek, and Chong teach the method according to claim 6, as described above. 
Leprince does not disclose: 
wherein the determined hairstyle result has one of a plurality of hairstyles obtainable by reshaping the hair.
Skwarek, however, does teach: 
wherein the determined hairstyle result has one of a plurality of hairstyles obtainable by reshaping the hair (Skwarek, see: paragraph [0040] teaching “to trim one grouping of virtual hair 48” and “create the appearance of layers [i.e., reshaping the hair]”; And see: FIG. 7).
This step of Skwarek is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to virtual hair consultations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince, to include the feature wherein the determined hairstyle result has one of a plurality of hairstyles obtainable by reshaping the hair, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 

Claim 8-
Leprince in view of Skwarek, and Chong teach the method according to claim 6, as described above. 
Leprince does not disclose: 
wherein the determined hairstyle result has one of a plurality of hairstyles achievable by reshaping and/or by shortening the hair.
Skwarek does teach: 
wherein the determined hairstyle result has one of a plurality of hairstyles achievable by reshaping and/or by shortening the hair (Skwarek, see: paragraph [0041] teaching “cutting tool 60 is selected to allow the operator to draw a cut line 62 marking the desired length” and “cut line 62 can be draw straight, or include one or more waves” and “the computer shall shorten the length of the hair appearing in the selected group”; Also see: FIG. 9) (Examiner’s note: The Examiner has interpreted the claim under broadest reasonable interpretation and is interpreting that the claim can be understood as meaning the hairstyles are achievable by reshaping and shortening the hair, or may be understood as meaning hairstyles achievable by reshaping or shortening the hair. In this case, the Examiner interpreted the claim to mean achievable by reshaping or by shortening the hair.).
This step of Skwarek is applicable to the method of Leprince as they both share characteristics and capabilities, namely, they are directed to virtual hair consultations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince, to include the feature of wherein the determined hairstyle result has one of a plurality of hairstyles achievable by reshaping and/or by shortening the hair, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 


Claim 9-
Leprince in view of Skwarek, and Chong teaches the method according to claim 6, as described above. 
Leprince further discloses: 
whereby the output of the hairstyle result is in the desired hair color or the determined hair coloring result (Leprince, see: paragraph [0065] disclosing “the types of color result that can be attained, and propose products or sets of products listed as a function of the types of color result that can be attained and the type of color result that is desired”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leprince in view of Chong, Koike, and Skwarek. 

Claim 10-
Leprince in view of Chong, and Kioke teach the method according to claim 1, as described above. 
Leprince does not disclose further comprising:
providing a desired hairstyle by the user; 
determining a hairstyle most similar to the desired hairstyle from a plurality of achievable hairstyles; and 
display of the most similar hairstyle in the hair color of the assigned hair coloring result.
Skwarek, however, does teach: 
providing a desired hairstyle by the user (Skwarek, see: paragraph [0030] teaching “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair”); 
determining a hairstyle most similar to the desired hairstyle from a plurality of achievable hairstyles (Skwarek, see: paragraph [0030] teaching “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair”); and 
display of the most similar hairstyle in the hair color of the assigned hair coloring result (Skwarek, see: paragraph [0194] teaching “color result ‘lightness, strands or streaks’ maybe proposed in step 22 when the stored data associate with at least some listed products indicates the product may be suitable for application to hair having the same color as the subject’s hair”).
It is noted that the references of Leprince and Skwarek both disclose a coloring result. However, the reference of Leprince does not disclose the most similar hairstyle in the hair color of the assigned hair coloring result is displayed. 
This step of Skwarek is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to virtual hair recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince, to include the features of providing a desired hairstyle by the user, determining a hairstyle most similar to the desired hairstyle from a plurality of achievable hairstyles and display of the most similar hairstyle in the hair color of the assigned hair coloring result, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leprince, Chong, Koike, and Lauper, V., et al. (PGP No. US 2005/0165705 A1). 

Claim 12-
Leprince in view of Chong, and Koike teach the method according to claim 1, as described above. 
Leprince does not teach: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available.
Lauper, however, does teach: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available (Lauper, see: paragraph [0073] teaching “the appropriate hair color dyes and associated chemical formulants are selected and mixed as described” and “custom hair-color mixture is then packaged (step 76) and dispensed to customer 30”; and see: paragraph [0075] teaching “real-time in salons and at non-traditional locations such as retail store”; Also see: FIG. 5).
This step of Lauper is applicable to the method of Leprince, as they both share characteristics and capabilities, namely, they are directed to custom hair coloring for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince, to include the feature of enabling the user to order a recommended product online and/or indicating where the recommended product is available, as taught by Lauper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince in order to improve how a customer may obtain a custom hair coloring (Lauper, see: paragraph [0009]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leprince, Skwarek, Chong, and Lauper. 

Claim 16-
Leprince in view of Skwarek, and Chong teach the method of claim 6, as described above. 
Leprince does not disclose: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available.
Lauper, however, does teach: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available (Lauper, see: paragraph [0073] teaching “the appropriate hair color dyes and associated chemical formulants are selected and mixed as described” and “custom hair-color mixture is then packaged (step 76) and dispensed to customer 30”; and see: paragraph [0075] teaching “real-time in salons and at non-traditional locations such as retail store”; Also see: FIG. 5).
This step of Lauper is applicable to the method of Leprince as they both share characteristics and capabilities, namely, they are directed to custom hair coloring for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leprince, to include the feature of enabling the user to order a recommended product online and/or indicating where the recommended product is available, as taught by Lauper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leprince, in order to improve how a customer may obtain a custom hair coloring (Lauper, see: paragraph [0009]).
Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 01 August 2022, have been fully considered but are not persuasive. 
In response to the Applicant’s arguments found on page 7 of the remarks stating that “The Claims Do Not Recite a Judicial Exception,” and “that the above characterization describes the claim at too high a level of abstraction and ignores considering the claim as a whole,” the Examiner respectfully disagrees. The amended claims were analyzed under Step 2A, Prong 1 of the 2019 PEG and recite an abstract idea of hair consultation. The abstract idea falls into the sub-grouping of a certain method of organizing human activity and the claims as a whole are directed to a sales activity. For example, the claims recite the steps of providing a picture of a user showing hair and skin of the user, determining a condition of hair, determining skin color, determining hair coloring results based on original hair condition and colorant compositions, determining hair coloring results associated with skin color, and outputting results and products or hair treatment information based on the hair coloring results, which are activities that would fall into the grouping of a certain method of organizing human activity and are related to sales activities or behaviors. The dependent claims, when analyzed, further narrow the abstract idea and would be ineligible for the same reasoning. Therefore, the Examiner maintains that the claims recite an abstract idea and fall into the sub-grouping of a certain method of organizing human activity. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “the alleged judicial exception is clearly integrated into a practical application,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 (2019 PEG) and the claims do not recite additional elements or features that would integrate the abstract idea into a practical application. Specifically, the amended claims recite the computer, a processor, and a digital image. The additional elements when considered individually and in combination with each other, do not integrate the abstract idea into a practical  application because they are recited in a generic manner and merely being used to apply the abstract idea to a computer. For example, paragraph [0044] of the instant specification recites: 
“The data processing device may for example comprise a computer, or any other data processing device which is suitable to store and provide the data and to carry out the predictive analytics method”

As such, the additional elements are not recited in a manner that would be sufficient to integrate the abstract idea of providing hair treatment consultation into a practical application. Even when considering that the claims recite such features that include providing at least one hair coloring result based on skin color and/or at least one hairstyle result, providing information about hair color products which are no longer available, and providing one or more alternatives with similar coloring results, the specific additional elements in this case, are recited in a generic manner and describe a general purpose computer and computing components that would not integrate into a practical application. Therefore, the Examiner maintains that the abstract idea is not integrated into a practical application. 
In further response to the Applicant’s arguments found on page 8 of the remarks stating that the “The purpose of the independent claims 1, 6 and 13 is to provide improvements to computer-aided hair treatment consultation by providing data processing devices with the capability to solve a problem” and “the problem of providing information about hair color products which are no longer available and to provide one or more alternatives with similar coloring results,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, the Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0027] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as providing hair treatment consultation. Although the claims include computer technology such as a processor, a computer, and a digital image, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of  providing hair treatment consultation. The claimed process, while arguably resulting in improved hair treatment consultation, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve hair treatment consultation, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
In response to the Applicant’s arguments found on pages 9-10 of the remarks stating that “at least the independent claims recite specific limitations that are not ‘well-understood, routine, or conventional’ in the field” and “the independent claims do not simply append well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality,” the Examiner acknowledges the Applicant’s remarks regarding well-understood, routine and conventional activities. The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary. Therefore, the Examiner states that the claims did not recite insignificant extra-solution activity and therefore the claims were not considered to be well-understood, routine and conventional, and maintains the 101 rejection. 

With regard to the 35 USC 103 rejections, the examiner has reviewed Applicant’s arguments regarding claims 1-5 and 10-15, filed on 01 August 2022, have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Leprince, Chong, and Koike to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

With regard to the 35 USC 103 rejections, the examiner has reviewed Applicant’s arguments regarding claims 6-9, filed on 01 August 2022, have been considered and the Examiner agrees in part. Particularly, the Examiner agrees that Swarek does not disclose an assignment rule and does not disclose empirical studies. However, new grounds of rejection have been applied and the Examiner is now relying upon the reference of Chong to teach the features. The Examiner however, does maintain that Skwarek does teach the limitations. For example, Skwarek teaches determining the hair condition comprising an initial hairstyle, as paragraph [0030] describes that a user may preview selected alternations of the user’s hairstyle, which is based on the user’s original hairstyle and attributes of the existing style. Also, the system of Skwarek may display several different angles of the alternate hairstyles for the user to view. Skwarek also teaches the step of determining via a classification rule implemented in the processor, a facial shape of the user. As interpreted under BRI, the classification rule that is claimed, is used to determine a facial shape of the user. Further explained, in the Applicant’s specification (paragraph [0124]), the classification rule may be obtained through empirical studies. Empirical studies are defined as “guided by scientific experimentation and/or evidence. Likewise, a study is empirical when it uses real-world evidence in investigating its assertions,” as defined by research.com. In this case, Skwarek teaches the limitation as recited in the claim because system of Skwarek is capable of measuring distances of facial features on a user’s face. These distances measure, provide evidence and data to determine a user’s facial shape (Skwarek, see: paragraph [0035]). Similarly to what is defined in the specification regarding the classification rule, Skwarek provides empirical studies that determine a classification rule, that is further utilized to determine a facial shape of a user. Therefore, the Examiner states that Skwarek teaches the limitation. Next, Skwarek teaches the limitation of determining via exclusion criteria implemented in the processor, at least one hairstyle result based on the original hairstyle and the facial shape of the user. As mentioned in paragraph [0030], Skwarek explains that the user may preview alternate hairstyles based on the user’s existing hairstyle. Skwarek also explains that the user may use an edit feature that allows for the user to select the hairstyle and edit the pattern lines of the image with the chosen hairstyle (Skwarek, paragraph [0039]), and may even modify the hairstyle to better fit or conform to the user’s face (Skwarek, paragraph [0044] and FIGS. 5-12). Therefore the Examiner maintains that Skwarek teaches the limitation.   Lastly, Skwarek teaches the limitations of output of at least one hairstyle result and (ii) product and/or hair treatment information based on the at least one hairstyle result. For example, paragraph [0039] of Skwarek describes that the system may use several different types of hair treatment tools, such as hairstyling tools that may manipulate and modify the displayed hairstyle result. This feature of Skwarek encompasses the feature of a hair treatment information that would be based on the hairstyle result. Therefore, the Examiner maintains that Skwarek does teach the limitations and maintains the 103 rejection.  

	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rogers, M., et al. (Patent No. US 9,449,412 B1), describes methods for real-time simulation of the application of one or more cosmetic products to a portion of the body of a user being imaged in an image-capture environment. 
Mallick, S., et al. (PGP No. US 2015/0091938 A1), describes a system and method for digital hair coloring using a starting image of a subject including the hair region. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625